DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 09/16/2022. Claims 1 through 15 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive:
	Applicant argued that independent claims 1, 7, and 13 are amended, withdrawal of rejections under 35 USC 112 is respectfully request.
	Examiner respectfully disagrees. the antecedent issues with respect pilots and channel tap positions have not resolved. In addition, there is no citation in the specification with respect to “determining, by the user equipment, channel tap positions during downlink channel estimation” it is not clear which channel tap position are estimated during channel estimation. Paragraph [0019]  of the specification cites “…obtains channel impulse responses (CIRs) during the estimation. In addition, the UE 120 can determine channel tap positions of significant channel tap values from channel tap values of the CIRs…” It is clear from this citations that it is the values of CIRs are obtained during channel estimation not the values of channel tap positions. In addition, The significant channel tap values are channel tap values that are greater than or equal to a threshold value or non-zero channel tap values in the CIRs (see paragraph [0019]).
With respect to the “transmitting, by the user equipment, pilots to the base station” limitation amendments it is not clear which pilots are transmitted. Transmitting pilot to the base stain without antecedent basis is indefinite. 
Applicant argued that Yi fails to teach a real UE and does not tech determining channel tap positions and feeding back the determined channel tap positions.
Examiner respectfully disagrees. Yi teaches delay tap information (channel tap positions) in time domain may be directly fed back (see Yi: paragraph [0357]). In addition, the fact that the delay tap information is fed back, implies that the delay tap information must have been determined. In addition, Yi teaches that delay tap information is estimated from downlink channel estimation (see Yi: paragraph [0357]).
With respect to UE simulator, examiner believes that it provides a real behavior of a typical UE.  
In addition, Ahmed teaches a user equipment estimate channel state information and derives Ns tap locations and informing the base station of the strongest tap locations for building a channel frequency response (see Ahmed: paragraph [0078]).
Thus, combination of Yi and Ahmed teaches every feature of the independent claims.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because, it recites the limitations “feeding back, by the user equipment, channel tap positions to the base station”. It is not clear how the channel tap position have been obtained and it seems the step of deriving the channel tap position from downlink channel estimation is missing.
Claim 1 recites the limitation "determining, by the user equipment, channel tap positions to the base station".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "transmitting, by the user equipment, pilots transmitted".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 1.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because, it recites the limitations “feeding back, by the user equipment, channel tap positions to the base station”. It is not clear how the channel tap position have been obtained and it seems the step of deriving the channel tap position from downlink channel estimation is missing.
Claim 7 recites the limitation "determining, by the user equipment, channel tap positions to the base station".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "transmitting, by the user equipment, pilots transmitted".  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 7.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because, it recites the limitations 
“transmitting downlink signals to a user equipment; 
receiving feedback information and pilots form the user equipment, wherein the feedback information comprises channel tap positions of downlink channel; and 
estimating uplink channel in time domain based on the channel tap positions and the pilots transmitted by the user equipment” 
It is not clear how the feedback information is related to the limitation “transmitting downlink signals to a user equipment” and it is not clear how the channel tap positions and pilots are obtained. it seems downlink channel estimation step and channel tap position determination step are missing.
estimating uplink channel in time domain based on the channel tap positions and pilots transmitted by the user equipment”. It is not clear how the channel tap position have been obtained and it seems the step of deriving the channel tap position from downlink channel estimation is missing.
Claim 13 recites the limitation "receiving feedback information and pilots form the user equipment, wherein the feedback information comprises channel tap positions of downlink channel".  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 13.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yi (US 2015/0085690 A1) in view of Ahmed et al. (US 2021/0175949 A1).

For claim 1 Yi teaches a method for uplink channel estimation in time domain, the method (see paragraph 337 “uplink channel estimation in time or frequency domain”) comprising: 
transmitting, by a base station, downlink signals to a user equipment (see paragraph 12 “downlink correction signal is transmitted by base station to calculate downlink channel estimation”); 
estimating, by the user equipment, downlink channel based on the received downlink signals (see paragraph 12 “downlink correction signal is transmitted by base station to calculate downlink channel estimation”); 
determining, by the user equipment, channel tap positions during downlink channel estimation (see paragraph 357 “obtaining delay tap information (channel tap position) from downlink channel estimation);
transmitting, by the user equipment, pilots to the base station (see paragraph 356 “feeding back one or more pilot symbols which are obtained from downlink channel estimation values”);
feeding back, by the user equipment, the channel tap positions to the base station (see paragraphs 355-357 “feedback channel tap information from downlink channel estimation in the time domain”); and 
estimating, by the base station, uplink channel in time domain based on the channel tap positions and the pilots transmitted by the user equipment (see paragraph 11 “calculating uplink channel estimation using uplink correction signal (pilot signal)” and paragraph 130 “UE sends the uplink correction signal to obtain uplink channel estimation that is an estimation value of the uplink channel response Hi,UL(k)”).
Yi does not explicitly teach channel tap position.
However, Ahmed teaches UE derives Ns Tap Locations (positions) of the channel support and feedbacks Ns tap location (see Ahmed: Fig. 5 “505 and 506”). In addition, Ahmed teaches the base station (BS) can use the channel support information locations of strongest taps to build channel frequency response used in DL precoding, scheduling etc. (see Ahmed: paragraph 133).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ahmed in the downlink channel estimation and uplink channel estimation system of Yi in order to calculate uplink channel estimation, scheduling, build channel frequency response used in DL precoding, etc. (see Ahmed: paragraph 133).
  
          For claim 2 Yi in view of Ahmed teaches the method, wherein the downlink signals comprise: 
cell-specific reference signals (see Yi:  paragraph 312 “CRS reference signal”).

          For claim 3 Yi in view of Ahmed teaches the method, wherein the step of determining, by the user equipment, channel tap positions during downlink channel estimation (as discussed din claim 1) further comprises: 
obtaining, by the user equipment, channel impulse signals during downlink channel estimation (see Ahmed: paragraph 4 “channel impulse response (CIR) in time domain” and paragraph 133 “in time domain, the channel impulse response consists of complex coefficients, Each coefficient can be represented by a magnitude and a phase components (Channel tap magnitude)”); and 
determining, by the user equipment, channel tap positions of significant channel tap values from channel tap values of the channel impulse signals, wherein the significant channel tap values are channel tap values that are greater than or equal to a threshold value (see Ahmed: Fig. 2 “channel Tap Location (position)” and paragraph 96 “actual number of significant channel taps greater than threshold”).

          For claim 5 Yi in view of Ahmed teaches the method, wherein the method further comprises: 
allocating, by the base station, resource blocks to the user equipment using a uniform distribution (see Yi: paragraph 373 “serving base station allocates time-frequency resource to UE based on scheduling configuration (uniform distribution)”).

          For claim 6 Yi in view of Ahmed teaches the method, wherein the method further comprises: 
adjusting, by the user equipment, pilot density in each of allocated resource blocks to a predetermined value (see Yi: paragraph 320 “pilot patterns in resource block (RB)”).

          For claim 7 Yi in view of Ahmed teaches a system for uplink channel estimation in time domain (as discussed in claim 1), the system comprising a base station and a user equipment (see Yi: Fig. 1 “Base station and user equipment”), wherein, 
the base station is configured to transmit downlink signals to the user equipment (as discussed in claim 1);
the user equipment is configured to estimate downlink channel based on the received downlink signals, determine channel tap positions during downlink channel estimation, transmit pilots to the base station, and feedback the channel tap positions to the based station (as discussed in claim 1); and 
the base station is further configured to estimate uplink channel in time domain based on the channel tap positions and the pilots transmitted by the user equipment (as discussed in claim 1).

          For claim 8 Yi in view of Ahmed teaches the system, wherein the downlink signals comprise: 
cell-specific reference signals (as discussed in claim 2).

          For claim 9 Yi in view of Ahmed teaches the system, wherein the user equipment is further configured to: 
obtain channel impulse signals during downlink channel estimation (as discussed in claim 3); and 
determine channel tap positions of significant channel tap values from channel tap values of the channel impulse signals, wherein the significant channel tap values are channel tap values that are greater than or equal to a threshold value (as discussed in claim 3).

          For claim 11 Yi in view of Ahmed teaches the system, wherein the base station is further configured to: 
allocate resource blocks to the user equipment using a uniform distribution (as discussed in claim 5).

For claim 12 Yi in view of Ahmed teaches the system, wherein 
the user equipment is further configured to: adjust pilot density in each of allocated resource blocks to a predetermined value (as discussed in claim 6).

          For claim 13 Yi in view of Ahmed teaches an apparatus for uplink channel estimation in time domain (see Yi: Fig. 1 “Base station and user equipment” and as discussed in claim 1), comprising: 
a memory storing instructions (see Yi: paragraph 496 “memory stores a software program executed by a processor”); and 
a processor coupled to the memory and, when executing the instructions (see Yi: paragraph 496 “memory stores a software program executed by a processor”), configured for: 
transmitting downlink signals to a user equipment ( as discussed in claim 1); 
receiving feedback information form the user equipment, wherein the feedback information comprises channel tap positions of downlink channel ( as discussed in claim 1); and 
estimating uplink channel in time domain based on the channel tap positions and pilots transmitted by the user equipment ( as discussed in claim 1).

          For claim 14 Yi in view of Ahmed teaches the apparatus, wherein the downlink signals comprise: 
cell-specific reference signals ( as discussed in claim 2).

7.	Claims 4, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yi (US 2015/0085690 A1) in view of Ahmed et al. (US 2021/0175949 A1) further in view of Bose et al. (US 2016/0191126 A1).

For claim 4 Yi in view of Ahmed teaches the method, wherein the step of feeding back, by the user equipment, channel tap positions to the base station further comprises: 
adjusting, by the user equipment, number of bits to represent each of channel tap positions to comply a predetermined feedback bits limitation (see Yi: paragraphs 357- 359 “bits repressing (used for quantization) channel estimation which includes tap information used for feedback” and paragraph 381 “UE packetize downlink channel estimation values into bit stream”); and 
Yi in view of Ahmed does not teach applying, by the base station, a matching pursuit method to the received feedback to identity channel tap positions.
However, Bose teaches active tap selection is performed using orthogonal matching pursuit (see Bose: paragraph 27).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Bose in the downlink channel estimation and uplink channel estimation system of Ahmed and Yi in order to identify active tap by using matching pursuit algorithm in order to reduce the set of training signal data (see Bose: paragraph 27).

For claim 10 Yi in view of Ahmed further in view of Bose teaches the system, wherein the user equipment is further configured to: 
adjust number of bits to represent each of channel tap positions to comply a predetermined feedback bits limitation (as discussed in claim 4); and 
the based station is further configured to apply a matching pursuit method to the received feedback to identity channel tap positions (as discussed in claim 4).

For claim 15 Yi in view of Ahmed further in view of Bose teaches the apparatus, wherein the processor is further configured for: 
applying a matching pursuit method to the received feedback information to identity the channel tap positions (as discussed in claim 4).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schelm et al. (US 2003/0235238 A1) teaches during phase 1 search channel tap detection is performed  (see Schelm: abstract and at least paragraphs 17-18).

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/           Primary Examiner, Art Unit 2415